Title: To James Madison from the Chiefs of the Northwestern Indians, 26 September 1810
From: Chiefs of the Northwestern Indians
To: Madison, James


Council fire at Brownstown September the 26th. 1810.
To our great Father of the seventeen fires
Open your ears and listen to your children.

Father.
We have lighted up our co[u]ncil fire at this place, and we are happy to inform you, that no smoke has arisen, to obstruct the light.
Father—
That you may know what we have done, we enclose copies of speechs, which we have sent, to our Shawonee Brethren, resideing near the Wabash, and to the several Nations we represent.
Father—
Your Cheif Governor Hull has furnished us with tobacco to smoke and provisions to eat dureing our Councils. He has likewise attended at our own request with a number of your Cheifs, our Council, and afforded us all the assistance in his power.
Father—
We hope our young Brethren the Shawonees will give you no more trouble. We are all determined, that they shall not in future interfere with the concerns of the other Nations.
Father—
We salute you in friendship and assure you, it is our determination to live in peace with one another, and with all our white Brethren, as long as water runs, and the trees grow.
Father.
Our relation to you is such, that both duty and Interest dictate the propriety of liveing in friendship with you. We have a confidence in your goodness, and a firm beleif, you will do all in your power to improve our condition.
Father listen—
The general Council fire for all the Nations north west of the River Ohio, has long been established at this place. Here it burns clear, we wish it may be continued here. Our elder Brethren the Wyondots have the immediate care of it. We all wish, and we hope, Father you wish for their accomodation. The seventeen fires have assigned to this nation five thousand Acres of land at this place and Maguago a few miles above. Between the two Villages is a small bed of land, lying on Detroit River, on which our Wyondot Brethren have made improvements. We hope Father they will not be disturbed, but that the seventeen fires will grant to them this land, so as to join their villages, and as far back as will be necessary for their convenience, and one mile on Lake Erie west of River Huron. All the Nations Join in this request, and hope the seventeen fires will listen and grant it.
Father.
We now in the presence of Governor Hull, whom you have appointed to superintend our affairs, and under the direction of the great Spirit, with pure and white hearts, renew all the treaties of friendship which the

several Nations, we represent have entered into with the Seventeen Fires, and on the part of the Seventeen fires your Commissioner has promised and renewed the Obligations of protection, stipulated in those treaties. We take you by the hand, and pledge to you the friendship of all our Nations. In testimony whereof, we have signed these presents in behalf of our respective Nations.


Shawnoese

Miera. or Walk-in-the-water.



The Crane—First Cheifs of the Wyandots


George Bluejacket.
wrote his own name.


Logan.
Tontowgona, or the dog, an Ottawa Chief
Signed in presence of the subscribing Witnesses.



Jacob Visger


Machonee, or little Bear a Chippewa Chief
Daniel Curtis


Samuel Sanders



W Knaggs


In behalf of the Six Nations.
Red Jacket





Nawast, an Ottawa Chief—



Young King





Tisquawan or Mc.Carty, an Ottawa Chief—



Tuequidhah





Ninnematiques or little Thunder a Chippewa Chief.







All lo-hawta
}





Hindrich


Munsee Chiefs


Mushshelman paw a Delaware Cheif



 



  



  
  

